              Case 1:20-cv-00055-GSA Document 17 Filed 09/11/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:20-cv-00055-GSA
     ARTHUR ANTHONY RODRIGUEZ,                         )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from September 16, 2020 to October 16, 2020, for Plaintiff to serve on defendant with
20   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
26   Court for any inconvenience this may cause.
27   ///
28   ///



                                                   1
             Case 1:20-cv-00055-GSA Document 17 Filed 09/11/20 Page 2 of 2



 1
                                    Respectfully submitted,
 2
 3   Dated: September 10, 2020      PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                 By: /s/ Jonathan Omar Pena
 5
                                    JONATHAN OMAR PENA
 6                                  Attorneys for Plaintiff

 7
 8
     Dated: September 10, 2020      MCGREGOR W. SCOTT
 9                                  United States Attorney
                                    DEBORAH LEE STACHEL
10                                  Regional Chief Counsel, Region IX
11                                  Social Security Administration

12
                                 By: */s/ Daniel P. Talbert
13                                  Daniel P. Talbert
14                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
15                                  (*As authorized by email on September 10, 2020)
16
17   IT IS SO ORDERED.

18      Dated:   September 11, 2020                           /s/ Gary S. Austin
19                                            UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28



                                          2
